Opinion of the Court delivered by
Napton Judge.
Defendant in error sued Calvin O. Church, in- assumpsit and recovered judgment, Chiles was summoned as garnishee, interrogatories were filed as to his indebtedness., to plaintiff *163below, an issue was made up, on the fact of indebtedness. ..Both parlies by consent, submitted the whole matter to the court, sitting as a jury, and the court found a verdict, and •afterwards gave a judgment against the garnishee,- from which he appeals to this court, no motion for a new trial was made. Under the view which we take of the case it became necessary to rehearse the evidence upon which the court acting asa jury, found their verdict, the court has held, that in order to raise the point of law for the consideration of the court as to the sufficiency of the evidence to sustain- the verdict, there most have been a motion for a new trial Polk vs the State 4 Mo. Rep. 544, Oldham vs. Henderson, ib. 301. Judgment affirmed with costs.
Courfw^Unot disturb the jury,"or that °° asTa^ jury”^ Jenoe*in^the" “been made in case has not boon preserved in a biil of exceptions, and no motion has the court be]ow.foi*a new triah